FILED
                           NOT FOR PUBLICATION                               SEP 09 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50435

              Plaintiff - Appellee,              D.C. No. 2:09-cr-01271-DSF-1

  v.
                                                 MEMORANDUM *
SEGUN WALDRON, AKA Patrick
Miller,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                      Argued and Submitted August 29, 2011
                              Pasadena, California

Before: SCHROEDER and GOULD, Circuit Judges, and SEEBORG, District
Judge.**

       Segun Waldron appeals the district court’s denial of his motion to suppress

evidence obtained as a result of a search of his vehicle, a black H2 Hummer.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Richard Seeborg, United States District Judge for the
Northern District of California, sitting by designation.
Following the denial of his motion, Waldron entered a conditional guilty plea to

possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1)

and (b)(1)(A), but reserved the right to appeal the denial of the motion to suppress.

We affirm.

         “Under the automobile exception . . . police may conduct a warrantless

search of a vehicle if there is probable cause to believe that the vehicle contains

evidence of a crime.” United States v. Brooks, 610 F.3d 1186, 1193 (9th Cir.

2010). “Probable cause to search is evaluated in light of the totality of the

circumstances.” Id. at 1193–94 (quoting United States v. Pinela-Hernandez, 262

F.3d 974, 978 (9th Cir. 2001)) (internal quotation marks omitted). The

investigating agents drew upon multiple sources to establish probable cause to

search Waldron’s vehicle. They had information from a reliable confidential

informant that the Hummer contained contraband. See United States v. Elliott, 322

F.3d 710, 715–16 (9th Cir. 2003). The information was corroborated by both

innocent and suspicious circumstances indicating the presence of contraband. The

agents ran a trained narcotics dog around the exterior of the Hummer before

searching the vehicle, and the dog gave a positive alert—indicating that it smelled

narcotics. See United States v. Cedano-Arellano, 332 F.3d 568, 573 (9th Cir.

2003).


                                           2
      Based on the totality of the circumstances—the corroborated confidential

informant, the dog alert, and Waldron’s suspicious behavior—the district court

correctly found that there was probable cause to believe that Waldron’s Hummer

contained evidence of drug trafficking. See Brooks, 610 F.3d at 1193-94.

      AFFIRMED.




                                         3